DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (JP 06-324009 A) in view of Ishii (JP 2011-200532 A).

Regarding claims 1 and 8, Sugihara discloses an X-ray fluorescence analyzer (fig. 1) with a corresponding method comprising: a necessary support unit (for 11) configured to support a sample (11) to be analyzed (abstract); a collimator having a blocking region (14) that blocks X-rays (13) and a transmission region (16) that allows X-rays to pass therethrough; an X-ray source (12) configured to emit X-rays (13) to the sample (11) supported by the support unit through the transmission region (16) of the collimator (14); a rotation driving device (15) configured to relatively rotate the support unit (for 11) and the collimator (14) about an axis of rotation (of 14); and a detector (17) configured to detect fluorescent X-rays from the sample (par. 17) supported by the support unit; and an analysis execution unit configured to analyze a composition of the sample based on the fluorescent X-rays detected by the detector (par. 8), 
However, Sugihara fails to disclose wherein the transmission region has a vertex positioned on the axis of rotation, wherein a circumferential length of the transmission region increases proportionally as it advances outward from the vertex.  
Ishii teaches wherein the transmission region (70a) has a vertex positioned on the axis of rotation (of 70), wherein a circumferential length of the transmission region (of 70a) increases proportionally as it advances outward from the vertex (of 70).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sugihara with the teaching of Ishii, since one would have been motivated to make such a modification for irradiating a larger area (Ishii: fig. 14).

Regarding claim 2, Sugihara discloses wherein the transmission region has a sector shape (16).  

Regarding claim 3, Sugihara discloses wherein the transmission region is an opening (16).  

Regarding claim 5, Ishii teaches wherein the collimator is configured to be variable in a circumferential length of the transmission region (70a).  

Regarding claim 10, Sugihara further discloses a relative rotational rate between the collimator (14) and the support unit (for 11).  
However, Sugihara fails to disclose wherein a rate is a 720 degrees/sec.  
.  

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara and Ishii as applied to claims 1 and 8 above, and further in view of Ryu et al. (JP 2002-340825 A; hereinafter Ryu).
Sugihara as modified above suggests claims 1 and 8. 
However, Sugihara fails to disclose wherein the collimator is fixed, and wherein the support unit is rotatable relative to the collimator.  
Ryu teaches wherein the necessary collimator (figs. 3 and 6; as evidenced by L0 having a narrow width) is fixed (figs. 3 and 6; as evidenced by L0 remaining fixed), and wherein the support unit (3c) is rotatable (via 16a and 19) relative to the collimator (figs. 3 and 6; as evidenced by L0 remaining fixed).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sugihara with the teaching of Ryu, since one would have been motivated to make such a modification for irradiating a wider range (Ryu: par. 11).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara and Ishii as applied to claim 1 above, and further in view of Yamaguchi et al. (JP 2003/229084 A; hereinafter Yamaguchi).

Regarding claim 6, Sugihara as modified above suggests claim 1. 
However, Sugihara fails to disclose an intensity control unit configured to control intensity of the X-rays emitted by the X-ray source.    

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sugihara with the teaching of Yamaguchi, since one would have been motivated to make such a modification for optimum conditions (Yamaguchi: par. 8).

Regarding claim 7, Yamaguchi teaches a determination unit configured to determine whether or not a detection signal indicating a detection amount of the fluorescent X-rays detected by the detector is saturated, wherein the intensity control unit controls the X-ray source so that the intensity of X-rays emitted to an extent that the detection signal is not saturated increases based on a determination result by the determination unit (pars. 8 and 14-18).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara and Ishii as applied to claim 1 above, and further in view of Fukai et al. (US 2008/0212739; hereinafter Fukai).
Sugihara as modified above suggests claim 1. 
However, Sugihara fails to disclose wherein intensity of the X-rays to be emitted to the sample is corrected based on a ratio of an area of the transmission region to an entire area of the collimator.  
Fukai teaches wherein intensity of the X-rays to be emitted to the sample is corrected based on a ratio of an area of the transmission region to an entire area of the collimator (par. 75).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sugihara with the teaching of Fukai, since one would have been motivated to make such a modification for easier intensity adjustment (Fukai: par. 75).  
.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara and Ishii as applied to claim 1 above, and further in view of Melman et al. (US 2015/0313558; hereinafter Melman).
Sugihara as modified above suggests claim 1. 
However, Sugihara fails to disclose wherein the collimator is configured to block a part of the X-rays emitted from the X-ray source and allow the other part of the X-rays to pass therethrough.
Melman (fig. 3) teaches wherein the collimator (104) is configured to block a part of the X-rays (102) emitted from the X-ray source (100) and allow the other part of the X-rays to pass therethrough (via 304).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sugihara with the teaching of Melman, since one would have been motivated to make such a modification for better beam control (Melman: fig. 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884